internal_revenue_service number release date index number --------------------- ------------------------------- ------------------------------------------------ ----------------------------------- -------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-147539-04 date november h w trust child child child year date date date accountant attorney x legend dear -------------- -------------------------------------------------- ----------------------------------------------- -------------------------- ----------------------- ------------------------------- ---------------------------------------- ------- ------------------------- -------------------------- ----------------------- --------------- ------------------------ ----------------------------------------------------------- this is in response to a letter by your authorized representative submitted on your behalf dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 to make an election out of the automatic allocation of generation-skipping_transfer gst tax under sec_2632 the facts and representations submitted are summarized as follows on date h and w established trust an irrevocable_trust for the benefit of their children child child and child primary beneficiaries the trustees of trust are h and w article three paragraph a provides that until a primary beneficiary reaches pursuant to article three of trust each primary beneficiary shall have the right plr-147539-04 to make a written demand for distribution with respect to each gift by each donor of the lesser_of the maximum federal gift_tax present_interest annual exclusion for that calendar_year reduced by previous transfers qualifying under that section in the same calendar_year the cumulative amount of all gifts made by a donor during the calendar_year divided by the lesser_of the number of primary beneficiaries or the number of primary beneficiaries specified by the donor as being able to withdraw or the amount specified by the donor as withdrawable by the primary beneficiary plus the primary beneficiary’s carryover amount from the immediately preceding calendar_year the age of thirty-five the net_income of each share of the trust estate which is set_aside for the benefit of a primary beneficiary may be paid to or used for her benefit in convenient installments or added to principal in the sole and absolute discretion of the trustee article three paragraph b provides in part that when a primary beneficiary reaches the age of thirty-five the entire net_income of the share then being held for her shall be distributed to her on at least an annual basis the trustee then acting shall have the right to distribute to said beneficiary so much of the principal including the whole thereof as they may deem appropriate in all events the share then being held for each primary beneficiary shall be distributed to her no later than her fiftieth birthday if any of the primary beneficiaries should die before she has received the entire share of the trust estate which has been set_aside for her said share or the remainder thereof as the case may be shall be divided into as many equal shares as she leaves children surviving her and one such share shall be set_aside and held for each such grandchild of h and w if said deceased primary beneficiary leaves no children then living said share or the remainder thereof shall be added to the share then being held for or previously distributed to the other primary beneficiaries on date h and w each made gifts of partial_interests in property located at x to trust h and w reported their respective gift on form sec_709 united_states gift and generation-skipping_transfer_tax return dated date form sec_709 were prepared by accountant and subsequently reviewed by attorney was to make the election out of automatic allocations pursuant to sec_2632 h and w wished to make an election not to treat trust as a gst_trust within the meaning of sec_2632 a written election out of the automatic allocation of the gst_exemption under sec_2632 on h’s and w’s respective form sec_709 was required accordingly the result of the form sec_709 as filed treat trust as a gst_trust as defined within the meaning of sec_2632 however in preparing form sec_709 accountant inadvertently failed to realize that h and w represent that their intention based on the advice from accountant plr-147539-04 attorney also failed to realize that a written election out of the automatic allocation of the gst_exemption under sec_2632 on h’s and w’s respective form sec_709 was required h’s and w’s form sec_709 were also reviewed by attorney prior to filing however h and w respectively request that h and w each be granted an extension of time under sec_301 with respect to transfers to trust in year to make the election out of automatic allocation pursuant to sec_2632 so that trust is not treated as a gst_trust within the meaning of sec_2632 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain federal estate_tax or state death_tax and charitable deductions sec_2631 provides that for purposes of determining the inclusion_ratio sec_2632 provides that if any individual makes an indirect_skip during such every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that a the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more sec_2632 provides that for purposes of this subsection the term plr-147539-04 individuals who are non-skip persons i before the date that the individual attains age ii on or before on or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age subsection not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_2632 provides that an individual may elect to have this sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the plr-147539-04 internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a gst_trust is defined in sec_2632 in general as any trust that could have a generation-skipping_transfer a_trust is a gst_trust unless it meets one of the exceptions described in sec_2632 through vi where a sufficient possibility exists based on the statutory criteria that the trust corpus will not be distributed to lower generations based upon the facts submitted and the representations made none of the exceptions in sec_2632 apply to trust and accordingly trust is a gst_trust for purposes of sec_2632 further we conclude that the requirements of sec_301_9100-3 have been satisfied therefore h and w are granted an extension of time of days from the date of this letter to make the election out of the automatic allocation of gst under sec_2632 for the transfers to trust in year accordingly trust will not be treated as a gst_trust within the meaning of sec_2632 the elections should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-147539-04 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries cc cc enclosures copy for sec_6110 purposes copy of this letter ------------------------------------------------ ----------------------------------- -------------------------------- ----------------------- ----------------------------------------------- --------------------------------
